Spalding, J.
(dissenting in part). Under the terms of the Code relating to the service of a proposed statement of the case, it is contemplated that something will be served containing some semblance of what transpired upon the trial, at least, enough of the proceedings to advise the court as to the merits of the exceptions taken and allowed. In the case at bar the proposed statement served bore no more resemblance to the statement contemplated by the Code of Procedure than as though it had been a blank piece of paper indorsed on the back “Proposed Statement of the Case.” In fact, no service was made of anything bearing any resemblance to the required statement. Without service of the proposed statement, I apprehend that the trial court has no power to settle a statement of the case, and, under the facts of this case relating to the settlement of the statement, the court was in the same position that it would have been had a blank piece of paper been served with a proper indorsement on the back of it. I am of the opinion that the district court had under the circumstances no power to settle this statement, and that it ought to be stricken out on motion.
The majority of the court being of the contrary opinion as to the statement of the case, a few words are necessary regarding its conclusions on the merits. I concur in the result arrived at, but do not wish to assent to anything said in the opinion from which it may be inferred that the respondents have any rights as mortgagees in possession. They have never claimed any. Plaintiffs in their complaint *169refer to tbe mortgage as evidencing a lien at some time claimed by the defendants, and not as title. The answer as servdd sets up .a claim under the mortgage, but on the trial respondents asked, and were granted, leave to strike out the allegation of their answer relating to the mortgage.
This left no issue as to the mortgage except that at some'time defendants had claimed a lien by virtue thereof. Appellants introduced the mortgage in evidence for the sole purpose, as stated, of showing that respondents were precluded by reason of holding the mortgage and under its terms from obtaining a tax title. Under such circumstances, I think no intimation should be made that respondents are mortgagees in possession. Further, I cannot assent to any statements in the majority opinion to the effect that respondents took possession of the land in controversy in June, 1896, and have held possession continuously ever since. I think such statement is not supported by the evidence. Another sentence in the majority opinion, if taken literally, may lead to confusion on a new trial. It is said that the plaintiffs must reimburse defendant Turcotte for all taxes paid by him, the mortgage debt, interest, etc., before they are entitled to the relief prayed for. In my opinion all that is necessary on the part of respondents is for them to offer to pay the balance, if any, found due Turcotte on a complete accounting between them.